Citation Nr: 1826991	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure. 

3. Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veteran's Affairs (VA) Regional Office (RO).

By way of background, in September 2005, the Veteran filed an application for compensation, requesting service connection for diabetes mellitus, among other things. A July 2006 rating decision denied service connection for diabetes and this claim was not further appealed.

In October 2010, the Veteran filed a supplemental claim for compensation for diabetes. The RO reopened this claim and again denied it in a December 2012 rating decision. The December 2012 rating decision also denied service connection for coronary artery disease, which the Veteran had filed an initial claim for in March 2011. The Veteran filed a notice of disagreement (NOD) in December 2012 and the RO issued a statement of the case in January 2014 again denying service connection for both diabetes and coronary artery disease. The Veteran filed a substantive appeal in March 2014; however he submitted additional evidence at the same time. Thus, the RO issued a supplemental statement of the case in September 2016 again denying service connection for both diabetes and coronary artery disease. The appeal was certified to the Board in October 2016.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claim of service connection for diabetes in its December 2012 rating decision, and then subsequently denied the claim on the merits. As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2018. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted new evidence at his hearing. As the Veteran's substantive appeal was submitted after February 2, 2013, review of this evidence by the RO is presumed to be waived. 38 U.S.C. § 7105(e)(1) (2012).


FINDINGS OF FACT

1. A July 2006 rating decision denied service connection for type II diabetes mellitus. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the July 2006 rating decision is not cumulative and redundant of evidence previously of record.

3. Type II diabetes mellitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents.

4. A heart disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents.

CONCLUSIONS OF LAW

1. The July 2006 rating decision was final. 38 U.S.C. §§ 7104, 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2. New and material evidence sufficient to reopen the claim for service connection for diabetes mellitus has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for diabetes mellitus has not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for coronary artery disease has not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA imposes a duty to provide notice on how to substantiate a claim and to assist in the evidentiary development. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The VA's duty to notify was satisfied by two letters mailed in December 2010 and May 2012. 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. Neither the Veteran or his representative have identified any additional outstanding records. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided, the evidence must indicate that the disability or symptoms may be associated with the Veteran's military service. 38 U.S.C. § 5103A(d)(2)(B) (emphasis added); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). While the Veteran has a current diagnosis of diabetes and is claiming a heart disability, and as will be explained below, the record before the Board does not indicate these claimed disorders had a causal connection or were associated with the Veteran's military service.  In this regard, the Veteran has alleged that he was exposed to herbicide agents while in service.  However, the Veteran is not competent to state that he was exposed to such substances, as to identify a substance as an herbicide agent for VA purposes requires technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran testified that he never stepped foot in Vietnam and ship registers show he did not serve on inland waterways.  In an October 2012 memorandum, the VA made a formal finding that there were negative results to verify exposure to herbicide agents or service in Vietnam for the Veteran.  Finally, treatment and personnel records contain no confirming evidence as to any herbicide agent exposure.  Again, as the record before the Board does not contain any evidence indicating a link, or nexus, between the Veteran's diabetes or heart disability and his active duty service, and as the Veteran is not competent to opine that he was exposed to herbicide agents in service, VA did not have a duty to obtain a medical examination or opinion.  See 38 U.S.C. § 5103A(d)(2); see also Waters v. Shinseki, supra.  Since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Entitlement to service connection for diabetes mellitus was denied in a July 2006 rating decision. The Veteran was notified of his appellate rights, but did not submit an NOD or new and material evidence within the one year appellate period. Therefore, the July 2006 rating decision is final.  38 C.F.R. §§ 20.302, 20.1103.

With regard to his claim for diabetes, the evidence of record in July 2006 consisted of service medical records, treatment reports, a history of the USS Boxer, and notification that the Veteran's records do not reflect in country Vietnam service. The RO found that although there was a current diagnosis of diabetes, there was no evidence of complaint of, treatment for, or diagnosis of diabetes during service, and there is no evidence of in country or inland waterway service. This evidence did not establish an in-service event or a nexus between the Veteran's current disability and an in-service event. 

Since the July 2006 rating decision, the Veteran has provided additional lay statements regarding his service as well as internet documents and pictures the Veteran states are of the Republic of Vietnam, specifically of him on his ship in bays in the Republic of Vietnam.

The evidence provided by the Veteran and that subsequently associated with his file is new as it was not previously submitted to agency decision makers and is material as it addresses the previously unestablished fact of an in-service event. It is not redundant and raises a reasonable probability of substantiating the claim. Therefore, the Board finds that reopening the claim of service connection for diabetes mellitus is warranted. Shade, 24 Vet. App. 110.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed, including diabetes mellitus and coronary artery disease. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Type II Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus, to include as due to herbicide agent exposure. Beginning with direct service connection, the medical evidence shows the Veteran has a current diagnosis of type II diabetes mellitus. See e.g., December 2011 VA treatment record. However, the preponderance of the evidence is against a finding of an in-service event, injury, or disease, or of a medical nexus between active service and the current disability. 

Concerning the in-service event, injury or disease, the medical evidence does not show, and the Veteran does not contend, that his diabetes had its onset or manifested in service. Service treatment records reveal no complaints or diagnoses of diabetes mellitus. The January 1968 release from active duty examination noted the Veteran's endocrine system was normal and urinalysis results were negative for albumin or sugar. Post-service medical records confirm a diagnosis for diabetes in July 1998; nearly 30 years after the Veteran's active service had ended. As such, there is no lay or medical evidence of in-service onset of the Veteran's diabetes.

Instead, the Veteran has argued that his diabetes was caused or enhanced by herbicide exposure during service. However, based on the Veteran's personnel records, he did not have any qualifying service in the Republic of Vietnam or any other area where herbicide agent use has been conceded. 38 C.F.R. § 3.307(a)(6)(iii). As such, the Veteran is not presumed to have been exposed to herbicide agents and exposure must be established on a facts-found basis.

The Veteran served aboard the USS Boxer from March 1966 to January 1968. Records show that during the Veteran's service the USS Boxer was in the official waters of the Republic of Vietnam from May 20 to 23, 1966 and June 10 to 12, 1966. The USS Boxer is not on the list of ships confirmed as having been in inland waters. The Veteran testified that while aboard the USS Boxer, it anchored in Da Nang and marines contaminated with Agent Orange got on and off the ship and showered and laundered their clothes with the sailors. The Veteran further testified that he helped load the ship with contaminated supplies, including helicopters and a Vietnamese houseboat, which he was order to help clean with no gloves. The Veteran further testified that he did not believe the ship had been disinfected prior to his onboarding, despite previously coming from Cam Rhan Bay. However, the Veteran is not competent to state what chemicals, if any, were on the marines, ship, helicopter, or houseboat, nor is he competent to state that any chemicals present were an herbicide agent for VA purposes, as both determinations would require technical expertise and testing. 38 C.F.R. § 3.307(a)(6)(i); see Jandreau, 492 F.3d 1372.

In general, "blue water" vessels such as gun line ships, aircraft carriers, and supply and support ships operated in the blue-colored waters of the open ocean. Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam. However, this Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam. VA considers open deep-water coastal harbors and bays, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway. See Gray v. Sec'y of Veterans Affairs, 875 F.3d 1102, 1006-07 (Fed Cir. 2017). Therefore, service at these bays does not constitute brown water service and the Veteran is not presumed exposed to herbicide agents.

In short, there is no competent and credible evidence of record that establishes that the Veteran was exposed to herbicide agents during his period of active service. The Veteran's lay statements are not competent to establish exposure and the in-service and post-service medical and personnel records do not otherwise establish it. As such, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents in service. As there is no in-service event, direct service connection is denied, as is presumptive service connection based on herbicide agent exposure.

Diabetes mellitus is considered to be a chronic disease for VA purposes, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). However, as noted above, the medical evidence does not show, and the Veteran has not argued, that his diabetes mellitus manifested to a sufficient degree in-service to identify the disease entity or within the first post service year or that it has continued since service. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's diabetes mellitus is causally related to his service, manifested within an applicable presumptive period or is related to herbicide agent exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for diabetes mellitus is denied.

B. Heart Disability

The Veteran contends that he is entitled to service connection for a heart disability, to include as due to herbicide agent exposure. Beginning with direct service connection, the Veteran has not established the existence of a present disability. In March 2011, the Veteran indicated that he just undergone triple bypass surgery. However, none of the medical evidence shows a current heart disability. 

Nevertheless, even assuming the presence of a current heart disability, the preponderance of the evidence is against the finding of an in-service event. The medical evidence does not show, and the Veteran does not contend, that his heart disability had its onset or manifested in service. Service treatment records reveal no complaints or diagnoses of a heart disability. The January 1968 release from active duty examination noted the Veteran's heart was normal in thrust, size, rhythm, and sounds. As such, there is no lay or medical evidence of in-service onset of a heart disability.

To the extent the Veteran is arguing that his heart disability was caused by herbicide agent exposure, as thoroughly explained above with respect to the claim for diabetes, the Veteran does not have any qualifying service in the Republic of Vietnam or any other area where herbicide agent use has been conceded. 38 C.F.R. § 3.307(a)(6)(iii). Moreover, the Veteran has not established herbicide agent exposure on a facts-found basis. Therefore, direct service connection and presumptive service connection based on herbicide agent exposure are not warranted. 38 C.F.R. 3.303, 3.309(c).

Finally, some heart disabilities are considered to be a chronic disease for VA purposes, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are possibly applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). However, as noted above, there is no diagnosis of a heart disability. Moreover, the medical evidence does not show, and the Veteran has not argued, that his heart disability manifested to a sufficient degree in-service to identify the disease entity or within the first post service year. As such, the claim for service connection for a heart disability is denied.


ORDER

New and material evidence having been received, the claim for service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


